Citation Nr: 9921381	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969 and 
had Vietnam service from August to December 1968.
This appeal arises from a decision by the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's claim for service connection has been obtained 
by the RO.

2.  The veteran's claimed stressor is not the result of a combat 
engagement; his traumatic stressors in service are not supported 
by credible evidence.  The descriptions of stressor events are 
vague and can not be verified due to lack of specific details.

3.  The veteran's current diagnosis of PTSD is based on his 
unverified account of stressors, which is insufficient to support 
the diagnosis.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107.  That is, he has presented a claim, which is 
plausible, and all relevant facts have been properly developed.  
The veteran has had several opportunities, including two 
hearings, to provide sufficient stressor information to submit to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), for verification.  The Board finds that a request to 
USASCRUR without more information would be futile.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  No further assistance to the 
veteran is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107.

To the extent that the testimony at only one of the veteran's two 
hearings is described with respect to any particular issue, the 
Board notes that testimony at the other hearing was essentially 
duplicative or silent with respect to the issue being discussed.  

The veteran's DD Form 214 MC states that his military 
occupational specialty (MOS) was a freight operations man.  His 
records show that he was stationed in Vietnam, from August to 
December 1968.  He was awarded the National Defense Service Medal 
and the Vietnamese Service Medal.  The record does not indicate 
that he received any awards for valor, or that he was awarded any 
medals indicative of combat exposure.  

The veteran's service medical records reveal that, prior to being 
stationed in Vietnam, he sought psychiatric treatment in November 
1967.  He recounted several antisocial experiences prior to 
service.  The diagnosis was chronic severe emotionally unstable 
personality with sociopathic trends manifested by a distinct lack 
of goal-directed behavior, uninviting antisocial activities, 
especially when under the influence of alcohol and obvious 
failure to learn by experience.  His personality disorder was 
found to have existed prior to service.  Administrative 
separation was recommended if the veteran's behavior affected his 
military performance.  

The veteran underwent another psychiatric examination in 
September 1968, approximately one month after his arrival in 
Vietnam, after he fired a round outside his hooch.  The 
impression was that the veteran was not psychotic or severely 
neurotic, but exercised poor judgment and impulsive behavior.  He 
had a long-standing character disorder.  Discharge to duty was 
recommended.  The report of the examination for separation, dated 
in May 1969, was negative for signs of a psychiatric disorder.

Although the veteran was treated for physical conditions, there 
are no records of complaints or treatment for PTSD until April 
1997, when the veteran sought treatment through the VA.  He 
complained of dreams of suffocating.  In May 1997 he complained 
of nightmares, intrusive thoughts, a history of violent behavior, 
of isolating himself and of avoiding close relationships and 
things that would trigger memories of Vietnam.  In June he 
complained of recurring dreams of animals shooting at sandbags so 
that he was being buried alive.  He stated that the dreams never 
came to a conclusion.  In all three instances, the social 
worker's impression was that the veteran had PTSD.  

In a July 1997 letter, the RO requested the veteran to provide 
specifics regarding his assignments in Vietnam, including places, 
dates, and types of assignments.

A letter received in September 1997 from the veteran states that 
while he was in Vietnam he went to see a Marine who was on guard 
duty.  The veteran was on his way back to his hooch when a siren 
went off.  He dove into a nearby bunker, and the bunker collapsed 
on him.  He was buried in sand and sandbags.  He nearly panicked 
because he thought he would run out of air.  He was able to dig 
himself out with his hands.  He thought it took 30 minutes or an 
hour to dig out.  He was exhausted but all right.  About a week 
later a sandbag on his hooch broke spilling sand on him during 
his sleep.  He awoke and ran out yelling and firing his weapon.  
He was hospitalized on the U.S.S. Repose.  After seven to ten 
days he went back to his unit.  He was not allowed to have a 
weapon after his return to duty.  
The veteran stated that once when his convoy was ambushed he 
stayed with his truck until the all clear was given rather than 
take cover in the sand.  He provided few details regarding his 
duty stations.  He concluded that he did not recall any 
particularly stressful events, other than being buried alive.

A letter dated in February 1998 from a VA social worker and a VA 
M.D. opined that the veteran's PTSD was attributable to combat 
trauma in Vietnam.  The letter cited the bunker incident, the 
convoy incident and the incident with the broken sandbag as his 
stressors.  Nightmares, intrusive recollections, reactions to 
cues reminiscent of his trauma, detachment, irritability and 
anger, diminished interest in significant activities, sleep 
difficulties; hypervigilance and avoidance were listed as the 
veteran's PTSD symptoms.  

During the veteran's personal hearing in February 1998 he 
testified that that he was in base supply and transportation in 
Vietnam.  While he was corporal of the guard he was passing a 
bunker when a siren went off.  He ducked into a bunker and it 
collapsed on him.  He could barely breathe and was panicky from 
claustrophobia.  He felt air coming through his rifle barrel and 
realized he would not suffocate.  He dug himself out over a 
period of half an hour to an hour.  After he got out he shrugged 
it off and went back to his area.  A few days after the bunker 
incident a sandbag on the roof of his hutch leaked sand onto his 
face.  He jumped up and ran out firing his weapon at imaginary 
people.  He was dragged to an Army hospital and then to a 
hospital ship.  He stayed on the ship for a few days.  He was not 
issued a weapon when he returned to his unit.  He was transferred 
back to the States because of a foot condition.  In the States he 
did stuff he had not done before, he got into physical 
altercations and went AWOL once.  His temper was triggered when 
he was teased about his aversion to sand.  He almost attacked the 
driver of a sand truck once.  

During his hearing before a member of the Board in March 1999 the 
veteran testified that he did a little of everything in Vietnam 
from August to November 1968.  He was not stationed in a heavy 
combat area. The only incident he could think of was the bunker 
incident. A bunker caved in on him.  He was buried in sand and 
needed about 40 minutes to dig himself out.  Nobody would have 
noticed what happened because it was in a remote area.  A week 
after the bunker incident some sand fell on him while he was 
asleep, waking him up.  He was told he went off chasing and 
shooting at imaginary people.  He did not take any drugs while he 
was in Vietnam.  The veteran was encouraged to provide additional 
details regarding the stressors he was exposed to while in 
Vietnam, but was unable to provide additional information.


Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110. 

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. If 
the evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304 (1997).

If a determination is made that the veteran was not engaged in 
combat with the enemy, or that the veteran was engaged in combat 
with the enemy but that the stressors are not related to such 
combat, it must be determined whether the claimed stressor is 
corroborated sufficiently by service records or other sources to 
establish the occurrence of the claimed stressful events.  Moreau 
v. Brown, 9 Vet.App. 389 (1996), Doran v. Brown, 6 Vet.App. 283, 
289 (1994).  

The evidence of record does show that a diagnosis of PTSD was 
rendered during VA treatment from April through May 1997.  The 
Board must now determine whether the veteran was engaged in 
combat with the enemy and whether the claimed stressors are 
related to such combat.  A claimant's assertions that he engaged 
in combat with the enemy are not sufficient, by themselves, to 
establish the fact.  The record must first contain recognized 
military citations or other supportive evidence to establish that 
he engaged is such combat.

The veteran stated in the record that he saw some small arms 
action.  The Board notes, the evidence does not reflect direct 
combat participation.  Additionally, there is no documentary 
evidence that demonstrates that as a freight operations man, he 
was ever in a combat aspect of any operation or campaign.  He had 
admitted that he was not in a heavy combat area.  Consequently, 
the Board concludes that the veteran was not engaged in combat 
with the enemy.

Since the Board has ascertained that the veteran did not engage 
in combat with the enemy, it must determine whether the claimed 
stressors are corroborated sufficiently by service records or 
other sources to establish the occurrence of the claimed 
stressful events.  However, the Court has held that the 
regulatory requirement for "credible supporting evidence" means 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The veteran's account of his bunker stressor is vague.  This 
stressor is not capable of verification without specific 
information.  The Board notes that the veteran made no mention of 
the bunker incident when he was hospitalized on the U.S.S. Repose 
approximately one week after this stressor allegedly occurred.  
He also contradicted himself in that his written statement circa 
September 1997 states that he had visited a Marine who was on 
guard duty.  In his two hearings he said he was in the area 
because he was corporal of the guard.  The veteran's account of 
the incident in which he fired his weapon is contradicted by his 
service medical records.  The service medical records contain no 
reference to either the bunker incident or a leaking sandbag.  
The records indicate that he thought he was chasing a man from 
the States.  There is no corroborating evidence of the claimed 
stressors and there is no indication that sufficient information 
will be provided to allow confirmation of any of them.  

While medical evidence includes the diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor occurred 
has not been presented.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  The Board has 
carefully reviewed the entire record in this case; however, the 
Board does not find the evidence to be so evenly balanced that 
there is any doubt as to any material issue.  38 U.S.C.A. §§ 
1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



